Citation Nr: 1734189	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to May 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a May 2015 Board videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The Board remanded the claims on appeal in August 2015.

In June 2016, the Veteran was notified that the VLJ who conducted the May 2015 Board hearing was unavailable to participate in a decision in his appeal and that he had the right to request another Board hearing before a different VLJ.  The Veteran was informed that he had 30 days to respond and that if he did not respond, it would be assumed that he did not want another hearing.  No subsequent response was received and accordingly the Board will assume that the Veteran does not desire another Board hearing.

Subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in March 2016 (with respect to the hepatitis C claim) and Statement of the Case (SOC) issued in December 2012 (with respect to the left shoulder disorder claim), additional documents were associated with the Veteran's claims file, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  To the extent that such documents are considered evidence, as the Veteran's claims are being remanded, the AOJ will have the opportunity to consider such documents in the first instance on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Hepatitis C

The Board remanded this claim in August 2015 to afford the Veteran a VA examination and obtain a VA opinion.  The Board noted (citing to Veterans Benefits Administration Fast Letter 98-110) that "high-risk sexual activity" was a risk factor for hepatitis C and stated that "[s]ervice treatment records [STRs] reflect that the Veteran was treated for a sexually transmitted disease [STD] in March and May 1978.  Subsequently, he was treated for malaise, abdominal pain, and diarrhea."  The reference to March 1978 appears to be in reference to an STR that noted an impression of "infection in GU tract."  GU may have been an abbreviation for gonococcal urethritis or genitourinary.  The reference to May 1978 appears to be to be in reference to an STR that noted an impression of "GC," presumably an abbreviation for gonococci (gonorrhea), and which also included lab testing results.  An undated sheet that appears to be associated with this STR (based on numbering of the pages of the STRs) referenced that the Veteran "admits to sexual contact" and noted a diagnosis of urethritis, acute due to Neisseria gonorrhea.  In addition, a November 14, 1978 STR noted complaints related to burning and urethral discharge, referenced the Veteran's "[l]ast sexual contact" and noted an initial diagnosis of Neisseria gonorrhea (lab testing results were also included).  A different November 14, 1978 STR noted an assessment of rule out "GC, PPNG", presumably abbreviations for gonococci and penicillinase producing Neisseria gonorrhoeae (a subsequent November 21, 1978 STR contained a similar assessment, included lab testing results and also noted an assessment of without disease).      

The Veteran was afforded a VA examination in March 2016 and a Hepatitis, Cirrhosis and other Liver Conditions Disability Benefits Questionnaire (DBQ) was completed.  A diagnosis was noted of hepatitis C.  Under a section titled Medical History, no reference was made to the STRs or medical treatment discussed above.  A negative opinion was provided as to direct service connection.  The rationale stated that VA treatment "notes indicate this [V]eteran had a jail house tattoo approx[imately] 20 y[ea]rs ago which would put him at high risk for contracting Hepatitis C" and that "I could find no medical documentation after reviewing VBMS of previous risk factors or treatments of STD[]s etc[.] that would put this [V]eteran at risk for contracting Hepatitis C while he was serving [on active duty]."

In review of this rationale, the reference to "no medical documentation...[of] treatments of STD[]s" is directly contradicted by the STRs discussed above that included multiple references to STDs.  Accordingly, the March 2016 VA opinion is based on an inaccurate factual premise and therefore warrants low probative weight and is insufficient to decide the claim.   See Reonal v. Brown, 5 Vet. App. 458 (1993) (stating that "[a]n opinion based upon an inaccurate factual premise has no probative value").  In addition, the August 2015 Board remand included specific directives related to the requested opinion that were not substantially complied with by the March 2016 VA opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, remand is required for a new VA opinion, as detailed further in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
   
Left Shoulder Disorder

By way of background, a November 2011 rating decision denied entitlement to service connection for a left shoulder condition.  The Veteran timely filed a Notice of Disagreement (NOD) as to this rating decision in December 2011 and a SOC was issued in December 2012.  The Veteran timely filed a VA Form 9 (Appeal to [the Board]) in response to this SOC in January 2013.

An August 2014 rating decision (based on a July 2012 claim) denied entitlement to compensation under 38 U.S.C.A. § 1151 for left shoulder injury.  The Board found in the August 2015 remand that a valid NOD was filed as to this rating decision in September 2014.

The August 2015 Board remand listed as separate issues (1) entitlement to service connection for a left shoulder disorder and (2) entitlement to compensation for a left shoulder disorder under the provisions of 38 U.S.C.A. § 1151.  The Board remanded the issue of entitlement to compensation for a left shoulder disorder under the provisions of 38 U.S.C.A. § 1151 for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that this remand directive was complied with by way of the issuance of a May 2016 SOC and that the Veteran did not subsequently file a timely VA Form 9 as this SOC.  Accordingly, the issue of entitlement to compensation for a left shoulder disorder under the provisions of 38 U.S.C.A. § 1151 is not before the Board.   

As to the issue of entitlement to service connection for a left shoulder disorder, the August 2015 Board remand requested other development, to include "[t]ak[ing] the necessary steps to obtain all private records pertaining to treatment of the Veteran's left shoulder."  This directive was substantially complied with by way of a January 2016 letter to the Veteran.  The August 2015 Board remand also included a remand directive stating that "[i]f any benefit on appeal remains denied, the AOJ should issue a [SSOC]."  A March 2016 SSOC was issued, but such only addressed the issue of entitlement to service connection for hepatitis C and did not address the issue of entitlement to service connection for a left shoulder disorder.  As no SSOC was issued following the August 2015 Board remand and the requested development taken in response, remand is required for the issuance of an SSOC in order to comply with the August 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Outstanding Records

While on remand, all outstanding VA treatment records must be obtained.  This includes from August 2012 (the date of what appear to be the most recent complete records of record), from January 2010 to January 2011 (a gap for this period appears to exist in the records of record) and prior to September 2009 (the December 2012 SOC listed under the evidence heading VA treatment records from January 2003 to August 2012 and the only records prior to September 2009 are dated in 2003 and it is not clear if they are complete).  

A February 2011 VA treatment note referenced that the Veteran's "recent application for disability has been rejected."  It is not clear if this was in reference to Social Security Administration (SSA) disability benefits and whether such benefits were related to the current claims on appeal.  As such the Board cannot conclude, based upon the current record, that there are any relevant, outstanding records in the custody of the SSA.  Thus, while on remand, the Veteran must be contacted to clarify whether any SSA disability benefits claims were related to the claims on appeal.  If the Veteran responds affirmatively, attempt must be undertaken to obtain such records.     

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, to include from August 2012, from January 2010 to January 2011 and prior to September 2009.  

2.  Contact the Veteran and ask him whether any SSA disability benefits claims were related to the claims on appeal.  If the Veteran responds affirmatively, attempt must be undertaken to obtain such records.

3.  Obtain a VA opinion that addresses the Veteran's hepatitis C claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (50 percent probability or greater) that hepatitis C was caused by risk factors associated with the Veteran's active service, to include whether the exposure and resultant STDs may indicate the likely onset of hepatitis C.  The medical professional is requested to explain the usual incubation period and onset of symptoms for hepatitis C.  The medical professional should address the Veteran's in-service treatment for and reports of malaise, abdominal pain and diarrhea, and whether these were likely symptoms of hepatitis C.  In addition, the examiner must address other risk factors in the record pertinent to possible modes of transmission.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

4.  After completing the requested actions, readjudicate the claims (to include the issue of entitlement to service connection for a left shoulder disorder) in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

